MORRISON, Presiding Judge.
The offense is burglary; the punishment, two years.
The statement of facts appearing in the record was not filed with the clerk of the trial court as required by Article 759a, Section 4, Vernon’s Ann.C.C.P. Therefore the statement, of facts cannot be considered. Williams v. State, Tex.Cr.App., 264 S.W. 2d 112.
The complaint and information, as well as all matters of procedure, appear regular; therefore nothing is presented for review.
The judgment of the trial court is affirmed.